Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 1 of 19 PageID# 20345



                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION
  __________________________________________
                                             )
  SUHAIL NAJIM ABDULLAH AL SHIMARI,         )
  et al.,                                    )
                                             )
                    Plaintiffs,              )
                                             )
                    v.                       )   No. 1:08-cv-0827 LMB-JFA
                                             )
  CACI PREMIER TECHNOLOGY, INC.,             )
                                             )
                    Defendant,               )
                                             )
                                             )
  CACI PREMIER TECHNOLOGY, INC.,             )
                                             )
                    Third-Party Plaintiff,   )
                                             )
                    v.                       )
                                             )
  UNITED STATES OF AMERICA, and              )
  JOHN DOES 1-60,                            )
                    Third-Party Defendants.  )
                                             )
             DEFENDANT/THIRD-PARTY PLAINTIFF CACI PREMIER
            TECHNOLOGY, INC.’S REPLY IN SUPPORT OF ITS MOTION
             TO COMPEL PRODUCTION OF UNREDACTED DETAINEE
         FILES AND UNREDACTED ANNEXES TO GOVERNMENT REPORTS

        John F. O’Connor                                 William D. Dolan, III
        Virginia Bar No. 93004                           Virginia Bar No. 12455
        Linda C. Bailey (admitted pro hac vice)          LAW OFFICES OF WILLIAM D.
        Molly Bruder Fox (admitted pro hac vice)         DOLAN, III, PC
        STEPTOE & JOHNSON LLP                            8270 Greensboro Drive, Suite 700
        1330 Connecticut Avenue, N.W.                    Tysons Corner, Virginia 22102
        Washington, D.C. 20036                           (703) 584-8377 – telephone
        (202) 429-3000 – telephone                       wdolan@dolanlaw.net
        (202) 429-3902 – facsimile
        joconnor@steptoe.com
        lbailey@steptoe.com
        mbfox@steptoe.com
                             Counsel for Defendant CACI Premier
                                        Technology, Inc.
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 2 of 19 PageID# 20346



  I.     INTRODUCTION

         If the Court sustains the United States’ assertion of the state secrets privilege, it must

  dismiss this case because it cannot be “fairly litigated without resort to the privileged

  information.” El-Masri v. United States, 479 F.3d 296, 306 (4th Cir. 2007). Dismissal is

  required based solely on the documents being withheld by the United States, though the

  documents tell only part of the story. The Court previously sustained an assertion of the state

  secrets privilege with respect to the identities of interrogation personnel and invited CACI PT to

  seek relief, including dismissal if, after taking pseudonymous depositions, CACI PT “is

  hamstrung by limitations that have been placed by the government.” 5/4/18 Tr. at 34-35; see

  also Dkt. #791 at 1-2.1 CACI PT cannot fairly litigate this case without the materials withheld as

  state secrets. Whether the Court dismisses the case now based on the United States’ privilege

  assertion for documents, or makes a decision regarding dismissal later that takes both documents

  and pseudonymous depositions into account, dismissal is the required result. 2

         In its opposition, the United States acknowledges that it is withholding from production

  documents that bear directly on how Plaintiffs were treated while in U.S. custody. In addition to

  documents identifying interrogation personnel, the United States is also withholding:

                Interrogation plans, which identify the interrogation approaches approved for a
                 particular interrogation (Mattis Decl. ¶ 6)

                Summary interrogation notes for Plaintiffs’ interrogations to the extent they
                 contain analyst and interrogator focus comments (Id.);

                Interrogation collector comments from these Plaintiffs’ interrogations (Id.);



         1
             One pseudonymous deposition of an interrogator remains to be scheduled.
         2
           Because CACI PT’s motion to compel has been referred to Magistrate Judge Anderson
  for decision, any decision dismissing Plaintiffs’ claims at this time likely would require issuance
  of a Report and Recommendation. Fed. R. Civ. P. 72(b)(1).
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 3 of 19 PageID# 20347



                Documents showing approaches used during interrogations of these Plaintiffs
                 (Id.);

                Observations related to the mood/attitude of these Plaintiffs during their
                 interrogations (Id.);

                Interrogator assessments regarding a Plaintiff’s truthfulness (Id.);

                Interrogator recommendations and/or suggested future approaches that may work
                 with a Plaintiff (Id.);

                Suggestions for when future interrogations of a Plaintiff should occur (Id.);

                The alphanumeric code that describes, separately for each Plaintiff, the identity of
                 the nation that captured them and the military allegiance of each Plaintiff (Id. at ¶
                 5); and

                Witness statements and Materials addressing detainee and interrogation policies
                 that are part of government reports Plaintiffs have placed on their exhibit list (Id.
                 at ¶¶ 23-24).

         With respect to its state secrets assertion, the United States appears to have complied with

  the procedural requirements for asserting the privilege, and CACI PT lacks access to the

  classified information that would allow it to challenge Secretary Mattis’s conclusion that

  disclosing the materials sought could harm national security. It is clear, however, that the case

  cannot be fairly litigated without access to the documents being withheld on the basis of

  privilege.

         The United States has identified and located eleven participants in Plaintiffs’

  interrogations and CACI PT has conducted pseudonymous depositions of ten of them with one

  remaining to be scheduled.        Only one of the ten pseudonymous deponents testified to

  remembering his interrogation of a Plaintiff. Thus, while the other nine witnesses could testify

  that the abuses that Plaintiffs allege never occurred in any interrogation they conducted, they

  could not testify as to what actually happened during Plaintiffs’ interrogations. Accordingly,

  with one exception where the interrogator remembered the interrogation, documents are the only




                                                    2
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 4 of 19 PageID# 20348



  source of information as to what approaches were approved for interrogations of these Plaintiffs

  and what actually occurred during their interrogations. As the Fourth Circuit has ruled, the most

  crucial facts in a detainee abuse case are how the plaintiffs were treated while in custody and the

  defendant’s role, if any, in such treatment. Moreover, the Fourth Circuit specifically directed

  this Court to develop the record regarding “the specific conduct to which the plaintiffs were

  subjected and the source of any direction under which the acts took place.” Al Shimari v. CACI

  Premier Tech., Inc., 840 F.3d 147, 160-61 (4th Cir. 2016) (“Al Shimari IV”). If the state secrets

  privilege prevents discovery of these fundamental facts, and compliance with the Fourth

  Circuit’s remand instructions, dismissal is the only permissible result.

  II.    ANALYSIS

         A.      The Documents Withheld By the United States Are Indisputably Relevant to
                 the Claims and Defenses in this Case

         The United States’ opposition does not assert relevance or proportionality as arguments

  against CACI PT’s motion to compel. Nor could it. The documents subject to CACI PT’s

  motion to compel bear on these Plaintiffs’ actual treatment while in United States custody as

  well as the U.S. military policies and procedures regarding detainee treatment and interrogation

  operations that were in effect while Plaintiffs were held at Abu Ghraib prison. For their part,

  Plaintiffs do not oppose an order compelling production, but principally appear to argue that the

  Court can deny production on state secrets grounds without having to dismiss the case. Pl. Resp.

  at 2-6. While Plaintiffs mostly appear to concede relevance, they make the bare assertion that

  the documents that CACI PT seeks are of “vanishing relevance.” Pl. Opp. at 2. To the extent

  Plaintiffs are challenging relevance, their position does not withstand even minimal scrutiny.3


         3
           There is considerable overlap in arguments relating to relevance and arguments
  concerning whether sustaining the state secrets privilege requires dismissal of this case. Because
  the United States does not appear to argue relevance, and Plaintiffs’ relevance argument is at best


                                                   3
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 5 of 19 PageID# 20349



         CACI PT explained at great length in moving to compel that the documents it seeks are

  not only relevant to the case, but are the most relevant documents in this case. CACI PT Mem.

  at 14-20. As the Fourth Circuit has held, the most relevant facts in a detainee abuse case are how

  the plaintiffs were treated and by whom, under whose direction the treatment occurred, and

  whether the facts concerning such treatment render the defendant personally liable to the

  plaintiffs. El-Masri, 479 F.3d at 308. Moreover, the Fourth Circuit ruled that determining

  justiciability in this case requires development of a record “regarding the specific conduct to

  which the plaintiffs were subjected and the source of any direction under which the acts took

  place.” Al Shimari IV, 840 F.3d at 160-61.

         Each of Plaintiffs’ claims and CACI PT’s defenses and third-party claims requires factual

  development as to what actually happened to Plaintiffs while in U.S. military custody and who

  was involved. Plaintiffs’ aiding and abetting claims require proof that CACI PT “provide[d]

  practical assistance” to a principal who mistreated Plaintiffs, and did so “with the purpose of

  facilitating the commission of that crime.” Aziz v. Alcolac, Inc., 658 F.3d 388, 398 (4th Cir.

  2011) (quoting Presbyterian Church of Sudan v. Talisman, 582 F.3d 244, 258 (2d Cir. 2009)).

  Plaintiffs’ conspiracy claims require proof of an unlawful agreement one object of which was the

  mistreatment of these Plaintiffs in a way actionable under the ATS. See, e.g., Thomas v.

  Salvation Army S. Territory, 841 F.3d 632, 637 (4th Cir. 2016). CACI PT’s derivative sovereign

  immunity defense requires determining the extent to which the United States authorized

  Plaintiffs’ treatment. See, e.g., Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640,

  643 (4th Cir. 2018). CACI PT’s third-party claims against the United States require determining

  whether any liability CACI PT might have is secondary to that of the United States. United

  made in passing, most of CACI PT’s arguments regarding the essential nature of the withheld
  documents are set forth in Section III.C, infra. Such arguments also bear on relevance.


                                                  4
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 6 of 19 PageID# 20350



  States v. Savage Truck Line, Inc., 209 F.2d 442, 447 (4th Cir. 1953).            Secretary Mattis’s

  declaration makes clear that information concerning Plaintiffs’ specific treatment is being

  withheld based on the United States’ assertion of the state secrets privilege. Mattis Decl. ¶¶ 4-6.

  Thus, the documents relating to Plaintiffs’ actual treatment are clearly relevant.

          Similarly, Plaintiffs rely on the Taguba and Jones/Fay reports to somehow support their

  conspiracy and aiding and abetting claims. Indeed, at least twenty of Plaintiffs’ proposed trial

  exhibits are excerpts from the Taguba and Jones/Fay reports or annexes from those reports. See

  Dkt. #972 (Pl. Proposed Trial Exhibits 23-31, 39-41, 73-77, 178-80). Any attempt to introduce

  government reports into evidence requires a determination of trustworthiness. CACI Mem. at

  18-20. Plaintiffs’ suggestion that CACI PT should be required to litigate trustworthiness of the

  reports without actually seeing portions of the reports bearing on detainee abuse is indefensible.

  This is particularly true given the United States’ acknowledgement that the materials withheld

  from production include portions of witness statements involving detainee treatment and

  documents setting forth interrogation policies and procedures at Abu Ghraib prison. Mattis Decl.

  ¶¶ 7-8; U.S. Opp., Ex. 3 at 6-7.

          B.      The United States Has Met the Procedural Requirements for Asserting the
                  State Secrets Privilege

          The Fourth Circuit has established procedural requirements for the United States’

  assertion of the state secrets privilege:

                  [I]n order to invoke the privilege protecting evidence of state
                  secrets, “[t]here must be a formal claim of privilege, lodged by the
                  head of the department which has control over the matter, after
                  actual personal consideration by that officer. The court itself must
                  determine whether the circumstances are appropriate for the claim
                  of privilege, and yet do so without forcing a disclosure of the very
                  thing the privilege is designed to protect.”




                                                   5
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 7 of 19 PageID# 20351



  In re Under Seal, 945 F.2d 1285, 1288 (4th Cir. 1991) (quoting United States v. Reynolds, 345

  U.S. 1, 7-8 (1953); see also El-Masri, 479 F.3d at 304 (identifying same requirements for formal

  assertion of state secrets privilege by the United States). It appears from the face of Secretary

  Mattis’s declaration that the state secrets privilege has been invoked by an agency head after

  personal consideration by him. Accordingly, in the event that the Court sustains the United

  States’ assertion of the state secrets privilege, the remaining question is whether sustaining the

  privilege requires dismissal of this case. El-Masri, 479 F.3d at 308.

            C.     Sustaining the United States’ Invocation of the State Secrets Privilege
                   Requires Dismissal

                   1.      The United States’ Assertion of the State Secrets Privilege Makes It
                           Impossible for CACI PT to Develop Evidence Regarding the Merits of
                           Plaintiffs’ Claims

            As the Fourth Circuit has recognized, “some matters are so pervaded by state secrets as to

  be incapable of judicial resolution once the privilege has been invoked.” El-Masri, 479 F.3d at

  306 (citing Totten v. United States, 92 U.S. 105, 107 (1875), and Reynolds, 345 U.S. at 11 n. 26).

  If the privileged state secrets are the subject matter of the suit or are so central to its resolution

  that the case cannot be fairly litigated without disclosing them, dismissal is required. Id. at 306,

  312. “[F]or purposes of the state secrets analysis, the ‘central facts’ and ‘very subject matter’ of

  an action are those facts that are essential to prosecuting the action or defending against it.” Id.

  at 309.

            El-Masri is particularly instructive in this regard because it was a detainee abuse case by

  a plaintiff alleging that his was mistreated while in United States custody. El-Masri asserted one

  Bivens claim and two Alien Tort Statute claims against CIA personnel and three government

  contractors, alleging that he had been subjected to the United States’ extraordinary rendition

  program and “was detained and interrogated in violation of his rights under the Constitution and



                                                     6
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 8 of 19 PageID# 20352



  international law.” Id. at 299. The United States invoked the state secrets privilege regarding its

  extraordinary rendition program and El-Masri’s treatment pursuant to that program. Id. at 301.

  The United States’ invocation of privilege included the “means and methods” of El-Masri’s

  rendition and treatment.       Id. at 311.    El-Masri argued that his case could go forward,

  notwithstanding the United States’ invocation of the state secrets privilege because “CIA

  rendition operations, including El-Masri’s alleged rendition, had been widely discussed in public

  forums.” Id. at 301.

         The Fourth Circuit rejected El-Masri’s arguments. The court held that “central facts”

  regarding El-Masri’s claims were not “his allegations that he was detained and interrogated

  under abusive conditions, or that the CIA conducted the rendition program that has been

  acknowledged by United States officials.” Id. at 309. Rather, the “central facts” were “the roles,

  if any, that the defendants played in the events he alleges.” Id. Indeed, to make out his own

  prima facie case, the court held that El-Masri would have to “produce admissible evidence not

  only that he was detained and interrogated, but that the defendants were involved in his detention

  and interrogation in a manner that renders them personally liable to him.” Id. Indeed, the court

  held that dismissal was required because “El-Masri would need to rely on witnesses whose

  identities, and evidence the very existence of, must remain confidential in the interest of national

  security.” Id.

         Beyond El-Masri’s inability to make out a prima facie case without implicating state

  secrets, the court also affirmed dismissal because the defendants could not fairly defend

  themselves without use of privileged state secrets. As the court explained:

                   Furthermore, if El-Masri were somehow able to make out a prima
                   facie case despite the unavailability of state secrets, the defendants
                   could not properly defend themselves without using privileged
                   evidence. The main avenues of defense available in this matter



                                                     7
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 9 of 19 PageID# 20353



                 are to show that El–Masri was not subject to the treatment that
                 he alleges; that, if he was subject to such treatment, the
                 defendants were not involved in it; or that, if they were involved,
                 the nature of their involvement does not give rise to liability. Any
                 of those three showings would require disclosure of information
                 regarding the means and methods by which the CIA gathers
                 intelligence. If, for example, the truth is that El-Masri was
                 detained by the CIA but his description of his treatment is
                 inaccurate, that fact could be established only by disclosure of the
                 actual circumstances of his detention, and its proof would require
                 testimony by the personnel involved.

  Id. (emphasis added). These principles apply with full force to Plaintiffs’ claims against CACI

  PT and CACI PT’s ability to defend against them.

         Plaintiffs allege that they were tortured while in United States military custody. Forty-six

  witnesses have been deposed in this and related actions, and not a single witness provides any

  corroboration for Plaintiffs’ claims. Plaintiffs do not even corroborate each other’s claims, as

  there is no indication that they encountered each other at Abu Ghraib prison. Plaintiffs have no

  contemporaneous medical records documenting their claims of abuse. Indeed, Plaintiff Rashid

  testified that he once had contemporaneous medical records, but he failed to produce them in

  response to CACI PT’s discovery requests and claims that he subsequently lost possession of

  them.4 Thus, any trial of this action will depend heavily on Plaintiffs’ credibility, as their only

  evidence in support of their claims that they were mistreated is their own testimony. The United

  States’ assertion of the state secrets privilege effectively prevents CACI PT from developing and

  presenting evidence to rebut Plaintiffs’ allegations or to challenge Plaintiffs’ credibility.

         The United States has withheld on state secrets grounds documents showing not only

  who interacted with Plaintiffs, but also which interrogation approaches were used and authorized

  by the U.S. military chain of command. According to the United States, Plaintiff Al Shimari was

         4
           The Court has ruled that it will give a jury instruction that the jury may draw an adverse
  inference against Rashid based on his spoliation of medical evidence.


                                                    8
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 10 of 19 PageID# 20354



   interrogated only once while at Abu Ghraib prison, and the participants in the interrogation were

   CACI Interrogator A and Army Interrogator B. Ex. 11 at 4-5. CACI PT deposed CACI

   Interrogator A and Army Interrogator B and neither remembered their interrogation of Al

   Shimari although they denied that the types of mistreatment alleged by Al Shimari occurred in

   any interrogation in which they participated. Ex. 21 at 86-87, 97-106; Ex. 22 at 50, 54-62.

          Thus, the only available evidence as to what interrogation approaches were approved and

   used in Al Shimari’s single interrogation is contained in the United States’ records. Secretary

   Mattis’s declaration acknowledges that the United States in withholding on state secret grounds

   specific, detailed documents describing the interrogation approaches actually used in Al

   Shimari’s interrogation:

                  Unlike the United States Government’s general, unclassified
                  descriptions of authorized interrogation methods, the tailored
                  interrogation plan actually used for a lengthy interrogation of
                  Plaintiff Al Shimari provides a focused assessment of the approach
                  best suited to assist the interrogators in obtaining his cooperation in
                  responding to questions and disclosing information about subjects
                  into which interrogators wished to inquire. Disclosing the
                  interrogation plan would reveal the subjective judgments made by
                  the interrogation team involved in developing, using, and
                  modifying an interrogation plan in an attempt to obtain this
                  information from Plaintiff Al Shimari. Likewise, portions of
                  documents titled Summary Interrogation Reports and Interrogator
                  Notes related to interrogations of Plaintiff Al Shimari were
                  redacted for the same reasons as his interrogation plan. These
                  documents summarize the results of interrogations and were
                  completed close in time to their conclusion. While these
                  documents were not redacted in full, the portions containing
                  interrogator notes regarding the effectiveness of the approach used,
                  the mood of the detainee, the overall assessment of the detainee
                  during the interrogation and recommended future approaches were
                  redacted.

   Mattis Decl. ¶ 19 (footnote and Bates numbers of relevant pages omitted).

          Secretary Mattis’s declaration further states that the United States is invoking the state

   secrets privilege with respect to Interrogator Notes for the three interrogations of Al-Zuba’e for


                                                    9
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 11 of 19 PageID# 20355



   the same reasons he articulated with respect to Al Shimari. Id. at ¶ 21. In particular, the United

   States is withholding documents setting forth the interrogation approaches used in interrogations

   of Al-Zuba’e, assessments of the effectiveness of such approaches, and documents describing

   interrogation approaches recommended by interrogation personnel for subsequent interrogations.

   Id. Secretary Mattis further advises that the United States is invoking the state secrets privilege

   with respect to documents setting forth the reasons and circumstances of Al-Zuba’e’s capture

   (id.), information crucial to an assessment of Al-Zuba’e’s credibility in connection with his

   deposition testimony on the circumstances of his apprehension and on his persistent claims to

   have been an innocent person wrongfully apprehended.

          Moreover, the United States’ redaction of the alphanumeric portion of Plaintiffs’

   Internment Serial Number prevents the parties from discovering the identity of the country that

   captured each Plaintiff and information regarding the captured individual’s “country of military

   allegiance.” Mattis Decl. ¶ 5. All four Plaintiffs have contended that they were not engaged in

   military or insurgent actions hostile to the United States, and all have claimed to have been

   complete innocents wrongly detained by U.S. forces. Evidence regarding the circumstances of

   their capture and the United States’ assessments of their military allegiances is relevant to

   assessing Plaintiffs’ credibility, a particularly key issue given that the only evidence of their

   alleged mistreatment at Abu Ghraib prison is their own word.

          This case is on all fours with El-Masri. In El-Masri, the court affirmed dismissal because

   evidence regarding the “means and methods” used in El-Masri’s apprehension, transfer to U.S.

   custody, rendition, and interrogation were privileged state secrets. Id. The “very subject matter”

   of the present case is Plaintiffs’ apprehension and subsequent treatment while at Abu Ghraib

   prison. El-Masri, 479 F.3d at 309. The “central facts” to the fair litigation of this case are how




                                                   10
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 12 of 19 PageID# 20356



   Plaintiffs were treated in U.S. custody; if Plaintiffs were mistreated, whether CACI PT personnel

   were involved; and whether any mistreatment Plaintiffs may have suffered occurred under

   circumstances that would render CACI PT legally liable. Id.

          Here, Secretary Mattis’s declaration confirms that the United States is withholding, on

   state secrets grounds, documents setting forth the interrogation approaches and methods used

   during the interrogations of Al Shimari and Al-Zuba’e, the identities of those approving and

   recommending specific interrogation approaches, and documents providing information

   concerning the circumstances of capture and transfer to Abu Ghraib prison for all four Plaintiffs.

   Mattis Decl. ¶¶ 5, 19-21. These are the most important facts in the case. El-Masri, 479 F.3d at

   309. CACI PT cannot fairly defend itself against claims alleging mistreatment in connection

   with interrogations while simultaneously being denied access to documents that are the only

   available source of information as to how Plaintiffs were treated during their interrogations and

   who authorized the interrogation methods and approaches that were used. Thus, as in El-Masri,

   a ruling denying CACI PT access, on state secrets grounds, to information regarding Plaintiffs’

   actual treatment while in U.S. custody requires dismissal of Plaintiffs’ claims.

                  2.      The United States’ Invocation of the State Secrets Privilege Prevents
                          the Court from Complying with the Fourth Circuit’s Remand
                          Instructions and Prevents CACI PT from Fairly Litigating the
                          Justiciability of Plaintiffs’ Claims

          In Al Shimari IV, the Fourth Circuit vacated this Court’s ruling that Plaintiffs’ claims

   were barred by the political question doctrine and remanded for further consideration of the

   issue. In that regard, the Fourth Circuit’s remand instructions were clear:

                  Accordingly, on remand, the district court will be required to
                  determine which of the alleged acts, or constellations of alleged
                  acts, violated settled international law and criminal law governing
                  CACI’s conduct and, therefore, are subject to judicial review. The
                  district court also will be required to identify any “grey area”
                  conduct that was committed under the actual control of the


                                                   11
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 13 of 19 PageID# 20357



                  military or involved sensitive military judgments and, thus, is
                  protected under the political question doctrine.

                  This “discriminating analysis” will require the district court to
                  examine the evidence regarding the specific conduct to which the
                  plaintiffs were subjected and the source of any direction under
                  which the acts took place. If disputed facts are “inextricably
                  intertwined” with the facts underlying the merits of the plaintiffs’
                  claims, the district court should resolve these disputed
                  jurisdictional facts along with the intertwined merits issues.

   Al Shimari IV, 840 F.3d at 160-61 (emphasis added) (footnote and citations omitted). On

   remand, the Court directed the parties to brief the political question doctrine through a motion to

   dismiss filed before the Court permitted any discovery. The Court then held that Plaintiffs’

   factual allegations, taken as true, were sufficient to state justiciable claims, but the parties have

   not yet briefed the evidence-based justiciability challenge that the Fourth Circuit’s remand

   instructions require. That motion will be brought once discovery has been completed.

          As noted above, the Fourth Circuit has ruled that the Court’s political question analysis

   will require the Court “to examine the evidence regarding the specific conduct to which the

   plaintiffs were subjected and the source of any direction under which the acts took place.” Id.

   The United States’ assertion of the state secrets privilege prevents the Court from examining the

   evidence regarding Plaintiffs’ actual treatment or identifying the sources of any direction relating

   to Plaintiffs’ actual treatment.    As Secretary Mattis has confirmed, the United States is

   withholding crucial documents relating to the interrogation methods and approaches used during

   the single interrogation of Al Shimari and the three interrogations of Al-Zuba’e. Mattis Decl. ¶¶

   19-21. As the Fourth Circuit made clear in Al Shimari IV, the central facts for resolving

   justiciability are the contents of the very documents the United States refuses to produce –

   evidence regarding Plaintiffs’ actual treatment and the source of any direction regarding such

   treatment. Because CACI PT cannot fairly challenge justiciability without discovery of this



                                                    12
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 14 of 19 PageID# 20358



   information, and the Court cannot satisfy its independent duty to assure itself that subject-matter

   jurisdiction exists, dismissal is required.

                   3.      The United States’ Invocation of the State Secrets Privilege Prevents
                           CACI PT from Fairly Litigating Its Derivative Sovereign Immunity
                           Defense

           In moving to compel, CACI PT explained that the documents being withheld by the

   United States are highly relevant to CACI PT’s derivative sovereign immunity defense. CACI

   PT Mem. at 17-18. Plaintiffs’ response ignores this point entirely.5 However, as Supreme Court

   and Fourth Circuit make clear, “a government contractor is not subject to suit if (1) the

   government authorized the contractor’s actions and (2) the government validly conferred that

   authorization, meaning it acted within its constitutional power.” Cunningham, 888 F.3d at 643

   (4th Cir. 2018) (internal quotations and citations omitted) (quoting In re KBR, Inc. Burn Pit

   Litig., 744 F.3d 326, 342 (4th Cir. 2014), Butters v. Vance Int’l, Inc., 225 F.3d 462, 466 (4th Cir.

   2000), and Yearsley v. W.A. Ross Constr. Co., 309 U.S. 18, 21-22 (1940)).              Indeed, this

   immunity applies even to conduct that ordinarily is unlawful when committed by a contractor.

   See Butters, 225 F.3d at 466 (government contractor immune from suit for alleged unlawful

   gender discrimination).

           The United States’ motion to dismiss based on sovereign immunity remains pending

   before the Court. If the United States is dismissed on these grounds, CACI PT is entitled to

   derivative sovereign immunity to the extent its employees engaged in conduct with respect to

   Plaintiffs that the United States authorized. Here, this defense runs directly into the United


           5
             The United States’ opposition also ignores the effect of withholding documents on
   CACI PT’s derivative sovereign immunity defense. In fairness, though, that issue is not the
   United States’ concern. As the United States correctly states, once the state secrets privilege is
   upheld, the information “is absolutely protected from disclosure.” U.S. Opp. at 18 (quoting Abilt
   v. CIA, 848 F.3d 305, 313 (4th Cir. 2017)).


                                                   13
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 15 of 19 PageID# 20359



   States’ invocation of the state secrets privilege, as Secretary Mattis’s declaration makes clear that

   the United States is withholding, at least for Al Shimari and Al-Zuba’e, documents detailing the

   interrogation approaches and methods that the United States authorized for the interrogations of

   these Plaintiffs. Mattis Decl. ¶¶ 19-21. That the withheld documents relate to Plaintiffs Al

   Shimari and Al-Zuba’e is particularly important, as these are the only two of the four Plaintiffs

   for which CACI PT personnel conducted intelligence interrogations (one each, one by CACI

   Interrogator A and one by CACI Interrogator G). Ex. 11 at 4-5. CACI PT cannot fairly litigate

   its derivative sovereign immunity defense while being denied access to documents showing

   which interrogation methods and approaches were approved for the two interrogations in which

   its employees participated.6

                  4.      The United States’ Invocation of the State Secrets Privilege Prevents
                          CACI PT from Fairly Challenging the Admissibility and Weight of
                          the Taguba and Fay Reports

          Plaintiffs have abandoned any claim that CACI PT personnel directly mistreated them,7

   and the Court properly dismissed Plaintiffs’ claims of direct abuse as a result. All that remains

   are conspiracy and aiding and abetting claims whereby Plaintiffs seek to hold CACI PT liable for

   mistreatment allegedly inflicted on them by U.S. soldiers. However, Plaintiffs themselves lack

   any facts implicating CACI PT personnel in their treatment, and none of the forty-six deponents

   in this and related cases has testified to any role by CACI PT personnel in any mistreatment of

   these Plaintiffs. As a result, Plaintiffs are seeking to plug this gaping hole in their proof by


          6
            The interrogation policy documents withheld from the Taguba report similarly bear on
   the extent to which the United States authorized particular interrogation methods or approaches.
   Mattis Decl. ¶¶ 23-24.
          7
            See 9/22/17 Tr. at 15 (“We are not contending that the CACI interrogators laid a hand
   on the plaintiffs.”); see also Dkt. #639 at 31 n.30 (the “gravamen of Plaintiffs’ complaint is
   conspiracy and aiding and abetting”); id. at 1 (“Plaintiffs sued CACI under well-established
   theories of accessory liability.”).


                                                    14
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 16 of 19 PageID# 20360



   introducing the Taguba and Jones/Fay reports into evidence and then arguing that those reports

   somehow will permit an inference of CACI PT involvement in their alleged mistreatment.

   However, even for government reports that are not admissible on other grounds, CACI PT is

   permitted to oppose admissibility by showing that “the source of information or other

   circumstances indicate a lack of trustworthiness.” Fed. R. Evid. 803(8)(B). The United States’

   invocation of the state secrets privilege prevents CACI PT from marshalling all available

   evidence bearing on trustworthiness.

          As the United States has acknowledged, both the Taguba and Jones/Fay reports rely

   almost entirely on hearsay statements made by others in the course of a prior Army Criminal

   Investigation Division investigation or to the Taguba or Jones/Fay investigation teams. Dkt.

   #285 at 10 n.7 (noting that the Taguba and Jones/Fay reports “rely on information obtained

   second-and, third-hand, or more remotely, e.g., from reports of investigations previously

   conducted”). That is, the Taguba and Jones/Fay reports largely derive their findings regarding

   detainee abuse from simply reading and adopting statements made by others, including

   statements made by persons who themselves were implicated in detainee abuse. In order to

   fairly test the reliability of the reports, CACI PT needs access to the unredacted witness

   statements on which the report authors relied.       Even after serial meet-and-confer sessions

   occurring over several months, in which the parties narrowed the scope of their disputes

   considerably, the United States has redacted thirteen witness statements, all of which are annexes

   to, and relied upon by the authors of, the Jones/Fay report. See O’Connor Decl., Ex. 18. For

   each of these statements, there are redactions that appear from their context potentially to relate

   to CACI PT personnel or to identify persons interacting with detainees who alleged that they

   were mistreated. Given that the Jones/Fay report relied on the statements of others, being able to




                                                   15
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 17 of 19 PageID# 20361



   see what the statements actually say is important in assessing whether the reports reliably and

   fairly adopted what the witness statements actually said.

          Moreover, the withheld documents bear directly on the weight properly accorded to the

   Taguba and Jones/Fay reports if they were in fact admitted at trial or considered on dispositive

   motions. In that regard, having the unredacted witness statements on which the report authors

   relied is essential in assessing weight for the same reasons that these documents bear on

   admissibility. Moreover, the information withheld from Plaintiffs’ detainee files, even though

   not relied on by the report authors, is essential in rebutting any inference from the reports that

   Plaintiffs might suggest. For example, the United States is withholding documents recording

   what actually happened during the interrogations of Al Shimari and Al-Zuba’e. Neither the

   Taguba report nor the Jones/Fay report makes findings regarding what actually happened during

   the interrogations of any of the Plaintiffs. To the extent that Plaintiffs try to argue that the

   reports should support an inference that improper treatment occurred during Plaintiffs’

   interrogations because other detainees were mistreated, evidence of what actually happened

   during Plaintiffs’ interrogations, and who approved of the approaches used, is essential in

   arguing to the jury that the inferences Plaintiffs suggest are unwarranted. In essence, it would be

   unfair to CACI PT if Plaintiffs were allowed to argue that the jury can make inferences about

   what occurred during Plaintiffs’ interrogations while CACI PT is denied the opportunity to

   discover and present evidence of what actually occurred.

   III.   CONCLUSION

          The Court should dismiss Plaintiffs’ claims. Plaintiffs’ claims cannot be fairly litigated

   in light of the United States’ invocation of the state secrets privilege to shield from production

   documents relating to Plaintiffs’ treatment and documents relied on in government reports on

   which Plaintiffs intend to rely. The necessity of dismissal can be determined based solely on the


                                                   16
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 18 of 19 PageID# 20362



   United States’ assertion of the state secrets privilege for documents. Nevertheless, if the Court

   prefers to address the propriety of dismissal based on a cumulative effect of the United States’

   three invocations of the state secrets privilege in this case, CACI PT will present a motion

   seeking relief on that basis.


   Respectfully submitted,

   /s/ John F. O’Connor
   John F. O’Connor                                           William D. Dolan, III
   Virginia Bar No. 93004                                     Virginia Bar No. 12455
   Linda C. Bailey (admitted pro hac vice)                    LAW OFFICES OF WILLIAM D.
   Molly Bruder Fox (admitted pro hac vice)                   DOLAN, III, PC
   STEPTOE & JOHNSON LLP                                      8270 Greensboro Drive, Suite 700
   1330 Connecticut Avenue, N.W.                              Tysons Corner, Virginia 22102
   Washington, D.C. 20036                                     (703) 584-8377 – telephone
   (202) 429-3000 – telephone                                 wdolan@dolanlaw.net
   (202) 429-3902 – facsimile
   joconnor@steptoe.com
   lbailey@steptoe.com
   mbfox@steptoe.com

                                   Counsel for Defendant CACI Premier
                                             Technology, Inc.




                                                  17
Case 1:08-cv-00827-LMB-JFA Document 993 Filed 11/20/18 Page 19 of 19 PageID# 20363



                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 20th day of November, 2018, I will electronically file the
   foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
   of such filing (NEF) to the following counsel.

                                       John Kenneth Zwerling
                                       The Law Offices of John Kenneth Zwerling, P.C.
                                       114 North Alfred Street
                                       Alexandria, Virginia 22314
                                       jz@zwerling.com

                                       Lauren Wetzler
                                       United States Attorney Office
                                       2100 Jamieson Avenue
                                       Alexandria, Virginia 22314
                                       lauren.wetzler@usdoj.gov



                                              /s/ John F. O’Connor
                                              John F. O’Connor
                                              Virginia Bar No. 93004
                                              Attorney for Defendant CACI Premier Technology,
                                              Inc.
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              (202) 429-3000 – telephone
                                              (202) 429-3902 – facsimile
                                              joconnor@steptoe.com
